    Case 2:14-cv-01554-JTM-JVM Document 168 Filed 01/04/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF LOUISIANA

THERONE MAGEE                                *   CIVIL RIGHTS ACTION
                                             *   NO. 14-1554
VERSUS                                       *
                                             *   SECTION: “H” (2)
WALTER REED, et. al.                         *
                                             *   JURY TRIAL
********************                         *


                                           ORDER

       IT IS ORDERED that Kenneth C. Bordes's Motion to Withdraw (Doc. 167) is

GRANTED, and that Kenneth C. Bordes, Esq. (LA Bar Roll #35668) is permitted to withdraw,

and is hereby withdrawn, as counsel of record for Plaintiff, Therone Magee.

       IT IS FURTHER ORDERED that the submission dates for the Motion for Summary

Judgment by Jason Cuccia, Ronald Gracianette, Walter P. Reed, and St. Tammany Parish

District Attorney's Office (Doc. 157) and the Motion for Summary Judgment by Walter P.

Reed in his individual capacity (Doc. 149) are hereby CONTINUED and RESET for February

24, 2021.

       IT IS FURTHER ORDERED that oral argument on Defendants' Motions for Summary

Judgment (Docs. 149, 157), currently scheduled for January 21, 2021 is hereby CONTINUED

and RESET for March 4, 2021 at 9:30 a.m.



            Signed on this 4th day of January, 2021.


                                            __________________________________
                                            HON. JANE TRICHE MILAZZO
                                            UNITED STATES DISTRICT JUDGE
